76 Ill. App.2d 326 (1966)
222 N.E.2d 179
People of the State of Illinois, Plaintiff-Appellee,
v.
Alexander Griffin, Defendant-Appellant.
Gen. No. 50,200.
Illinois Appellate Court  First District, Third Division.
October 20, 1966.
J. Edward Jones, of Blue Island, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and E. Roger Horsky, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment of conviction affirmed.
Not to be published in full.